                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 THOMAS E. PEREZ,                                 :             CIVIL ACTION
                                                  :
                Plaintiff,                        :
                                                  :
                       v.                         :             No. 16-cv-1079
                                                  :
 LLOYD INDUSTRIES, INC., ET AL.,                  :
                                                  :
                Defendants.                       :
                                                  :

 Goldberg, J.                                                                      August 1, 2019

                                  MEMORANDUM OPINION

       The Occupational Safety and Health (“OSH”) Act, 29 U.S.C. § 660, prohibits an employer

from terminating employees for filing complaints or otherwise exercising rights afforded by the

Act, including informing the Occupational Safety and Health Administration (“OSHA”) about

unsafe conditions. Following a five-day trial, a jury found that Lloyd Industries, Inc. (“Lloyd

Industries”) and William Lloyd (collectively, “Defendants”) violated this Act by terminating two

employees, Mr. Matthew Spillane and Mr. Santos Sanna, in retaliation for assisting OSHA in

identifying safety hazards at Lloyd Industries.

       Presently before me is Defendants’ Renewed Motion for Judgment as a Matter of Law or,

in the Alternative, a New Trial. Defendants argue the jury instructions were defective because

they improperly included the “perception theory” of liability, the “third party theory” of liability,

and the “substantial reason” causation standard. Defendants also assert that the verdict was not

supported by sufficient evidence.

       For the foregoing reasons, I conclude that the jury instructions were proper, and the verdict

was sufficiently supported by evidence. Accordingly, Defendants’ Motion will be denied.
I.     BACKGROUND

       Plaintiff Thomas Perez, 1 the U.S. Secretary of the Department of Labor (the “Secretary”),

brought claims on behalf of two discharged employees against their employer, Defendants Lloyd

Industries and Mr. Lloyd, alleging violations of the OSH Act. Prior to trial, I considered several

motions in limine and determined that, pursuant to the OSH Act, 29 U.S.C. § 660(c)(2), the trial

would be bifurcated into two phases: (a) the liability phase decided by a jury, and (b) the damages

phase decided by the court. (Order, Mar. 29, 2019, ECF No. 69.)

       The liability phase of the trial began on March 27, 2019 and concluded on April 2, 2019.

During the trial, the following timeline was established: Mr. Sanna began working for Defendants

on July 28, 2008. (Am. Trial Tr., 201:6–15, Mar. 28, 2019, ECF No. 96.) Mr. Spillane began

working for Defendants on May 7, 2014. (Id. 117:9–12.) Mr. Joshua Elbode, who is not a party

to this lawsuit, sustained a serious injury that resulted in amputation of several fingers while

working for Defendants in July of 2014. (Id. 91:6–16; Am. Trial Tr. vol. 2, 70:9–71:12, Mar. 27,

2019, ECF No. 95.) In October of 2014, Mr. Elbode filed a complaint with OSHA. (Am. Trial

Tr. vol. 2, 77:25–78:18, Mar. 27, 2019, ECF No. 95.) OSHA inspected Defendants’ plant on

November 13, 2014. (Am. Trial Tr., 105:20–24, Mar. 28, 2019, ECF No. 96.) Mr. Spillane was

terminated five days later on November 18, 2014. (Id. 105:15–19.) Mr. Sanna provided testimony

to OSHA in February of 2015. (Am. Trial Tr., 42:20–43:15, Mar. 29, 2019, ECF No. 97.) OSHA

issued citations against Defendants in the amount of $822,000 on May 11, 2015. (Id. 103:13–16.)

Mr. Sanna was terminated on that same day. (Id. 103:19–25.)




1
       When this action was filed, the Secretary of the Department of Labor was R. Alexander
Acosta. The current Secretary is Thomas Perez.


                                                2
       A.      Evidence Relating to Mr. Spillane

       Mr. Spillane began working for Defendants on May 7, 2014 in the access door department,

assembling the access doors of duct systems. (Am. Trial Tr., 86:17–25, 117:9–12, Mar. 28, 2019,

ECF No. 96.) Mr. Spillane testified that, in July and August of 2014, he took pictures of the

machine that caused Mr. Elbode’s injury. (Id. 93:25–102:11.) Mr. Rene Santos, another Lloyd

Industries’ employee, testified that he told Mr. Lloyd about seeing Mr. Spillane taking pictures of

the machine that caused Mr. Elbode’s injury. (Am. Trial Tr., 147:23–149:7, Mar. 29, 2019, ECF

No. 97.) Mr. Lloyd confirmed that he had been told about Mr. Spillane taking photos of this

particular machine. (Id. 90:25–92:22.) Mr. Spillane testified that Mr. Lloyd “spied” on Mr. Sanna

and him, whereby Mr. Lloyd observed them conversing together in the supply closet at some point

shortly before the OSHA inspection started. (Am. Trial Tr., 102:19–106:22, Mar. 28, 2019, ECF

No. 96.) Mr. Lloyd admitted that he told Mr. Richard Smith, who was another Lloyd Industries’

employee, that he believed that there was a “rat” in the plant who was feeding information to

OSHA. (Am. Trial Tr., 147:23–149:7, Mar. 29, 2019, ECF No. 97.)

       Mr. Lloyd also acknowledged that he knew that Mr. Spillane and Mr. Elbode had worked

together in the Access Door Department, and that Mr. Elbode had filed the OSHA complaint. (Id.

90:15–24, 112:4–12.) Mr. Lloyd acknowledged that he had observed that the OSHA inspectors

immediately wanted to inspect the machine that Mr. Spillane had photographed. (Id.)

       Mr. Lloyd also testified that, prior to terminating Mr. Spillane, he had never disciplined

Mr. Spillane or warned him about any performance deficiencies. (Id. 96:9–19.) Nevertheless, Mr.

Lloyd terminated Mr. Spillane five days after the OSHA inspection began without providing any

explanation. (Id. 95:25–96:5, 100:16–17.) Mr. Lloyd did so even though he acknowledged that,

in other previous situations, he had discussed any concerns with the other employees prior to




                                                3
terminating them. (Id. 96:17–100:12.) Mr. Lloyd explained that he terminated Mr. Spillane

because he was a bad worker and slept in his car while on the clock, which was “basically the same

thing as stealing money.”      (Id. 104:1–109:14, 125:20–128:16; Am. Trial Tr., 24:1–27:8,

118:22–120:11, 126:11–129:1, Apr. 1, 2019, ECF No. 98.) However, Mr. Lloyd acknowledged

that he knew that Mr. Spillane had been sleeping in the car two months before Mr. Spillane’s

termination because another employee, Rene Santos, told him about it.            (Am. Trial Tr.,

143:9–147:22, Mar. 29, 2019, ECF No. 97.) Mr. Russell Murphy, another Lloyd Industries

employee, testified that Mr. Lloyd did not know about Mr. Spillane sleeping in the car until after

Mr. Spillane was terminated. (Am. Trial Tr., 119:2–128:16, Mar. 29, 2019, ECF No. 97.)

       B.      Evidence Relating to Mr. Sanna

       Mr. Sanna began working for Defendants on July 28, 2008 as the plant manager. (Am.

Trial Tr., 201:6–15, Mar. 28, 2019, ECF No. 96.) 2 Mr. Sanna provided testimony to OSHA on

February 23, 2015, as part of OSHA’s investigation of Lloyd Industries following the inspection

of the plant in November of 2014. (Id. 102:19–106:22.) Mr. Lloyd acknowledged that, while he

knew that Mr. Sanna had provided information to OSHA, he did not know what information was

provided.   (Am. Trial Tr., 112:4–113:3, Mar. 29, 2019, ECF No. 97.)             Mr. Lloyd also

acknowledged that he fired Mr. Sanna on May 11, 2015, immediately after he received the OSHA

citations. (Am. Trial Tr., 109:15–112:15, Mar. 29, 2019, ECF No. 97.)

       Mr. Lloyd explained that he fired Mr. Sanna without providing him with an explanation

because Mr. Sanna was in charge of safety and health at the plant and the OSHA citations led Mr.

Lloyd to conclude that Mr. Sanna had failed in those duties. (Am. Trial Tr., 235:19–237:1, Mar.




2
       Mr. Lloyd also testified that Mr. Elbode was Mr. Sanna’s grandson, and that he hired
Elbode upon Mr. Sanna’s request. (Am. Trial Tr., 100:20–101:1, Mar. 29, 2019, ECF No. 97.)


                                                4
28, 2019, ECF No. 96; Am. Trial Tr., 103:13–25, 109:15–112:15, Mar. 29, 2019, ECF No. 97.)

Yet, Mr. Lloyd acknowledged that he did not ask Mr. Sanna about his knowledge and experience

regarding plant safety and health when Mr. Sanna was hired. (Am. Trial Tr., 212:19–213:1, Mar.

28, 2019, ECF No. 96.) And Mr. Lloyd admitted that Mr. Sanna was never asked to perform safety

inspections, provide safety training, or discuss safety responsibilities in the plant. (Am. Trial Tr.,

212:19–213:1, Mar. 28, 2019, ECF No. 96.) 3 Despite the fact that Mr. Lloyd knew that OSHA

was likely going to inspect the plant, he never informed Mr. Sanna of this possibility as he did not

want Mr. Sanna to be involved with the OSHA inspection. (Am. Trial Tr., 27:8–28:23, Mar. 29,

2019, ECF No. 97; Am. Trial Tr., 79:1–12, Apr. 1, 2019, ECF No. 98.) In fact, Mr. Lloyd testified

that, as the owner, he was ultimately responsible for the plant’s safety and health at Lloyd

Industries. (Am. Trial Tr., 65:1–70:10, Apr. 1, 2019, ECF No. 98.)

       C.      Defendants’ Motion for Judgment as a Matter of Law

       At the close of the Secretary’s case-in-chief, and at the conclusion of the evidence,

Defendants moved for judgment as a matter of law on the following bases: (a) the Secretary could

not establish liability by arguing that Mr. Spillane was “perceived” to have engaged in a protected

activity (i.e., the “perception theory”); (b) the Secretary could not establish liability by arguing

that Mr. Spillane and Mr. Sanna engaged in a protected activity by supporting Mr. Elbode’s OSHA

complaint; and (c) the Secretary could not establish causation between the protected activity and

the terminations. (Defs.’ Br. in Supp. Mot. for J. 1–2, ECF No. 68-1.)

       On April 2, 2019, prior to giving the case to the jury for deliberation, I heard oral argument

on this Motion. (Order, Apr. 2, 2019, ECF No. 74.) Defendants objected to the inclusion of the




3
        The jury also heard testimony that Mr. Lloyd refused to hire a company to do hearing
testing because it was too expensive. (Am. Trial Tr., 65:1–71:11, Apr. 1, 2019, ECF No. 98.)


                                                  5
“perception theory” in the jury instructions, arguing that an employee must actually engage in a

protected activity under the OSH Act. (Am. Trial Tr., 6:16–10:9, Apr. 2, 2019, ECF No. 99.) I

overruled Defendants’ objection, concluding that “[t]he whole policy reason for the [OSH Act] is

to create an atmosphere where persons feel that they should be able to without retribution interface

with OSHA and I think the case law supports the charge.” (Id.)

       Defendants also objected to the inclusion of Mr. Spillane and Mr. Sanna’s close

relationship with Mr. Elbode in the jury instructions, arguing that Mr. Elbode did not engage in a

protected activity under the OSH Act because he was not an employee at the time that he filed the

complaint with OSHA.       (Id. 10:17–14:13.)    The Secretary responded that, pursuant to the

regulations promulgated under the OSH Act, the proper question was whether Mr. Spillane and/or

Mr. Sanna were employees at the time they engaged in a protected activity, and not whether Mr.

Elbode was an employee. (Id. 14:14–25.) Based on the Secretary’s response, I overruled

Defendants’ objection. (Id. 15:1–2.)

       Similarly, Defendants objected to the inclusion of Mr. Spillane’s close relationship with

Mr. Elbode in the jury instructions, arguing that Mr. Elbode did not have a “protected relationship”

under the caselaw. (Id. 16:23–18:13.) I overruled this objection, finding that I had already ruled

on this issue. (Id. 18:24–19:16.)

       Finally, Defendants objected to the causation standard used in the jury instructions (which

included both the “but for” and “substantial reason” tests), arguing that recent U.S. Supreme Court

decisions applying Title VII support the proposition that only the “but for” test is proper.

Defendants also argued that the regulations promulgated under the OSH Act should be “ignored”

and “stricken.” (Id. 19:24–22:8.) I overruled this objection, finding that the regulations clearly




                                                 6
provide two causation tests, and noted that recent district court decisions have supported a jury

charge that included both the “but for” and “substantial reasons” tests. (Id. 22:9–23:21.)

       D.      Jury Instructions and Verdict

       Because Defendants raise several challenges to the jury instructions, I will summarize the

pertinent portions below.

       The jury was first briefly instructed on the OSH Act in general and was reminded that “this

case is not about whether defendant Lloyd Industries or Mr. Lloyd complied with the safety and

health standards under [t]he Act.” (Id. 42:1–43:1.) The jury was then told that the Secretary had

to prove each of the following three elements by a preponderance of the evidence: (a) Mr. Spillane

and Mr. Sanna each engaged in a “protected activity,” (b) Mr. Spillane and Mr. Sanna were

terminated, and (c) there was a causal connection between the protective activities and the

terminations. (Id. 43:1–47:13, 44:4–7.) I then explained each element in greater detail.

       As it relates to Mr. Spillane, I instructed that the Secretary first had to establish that Mr.

Spillane engaged in a “protected activity” under one of the following theories:

       A, Mr. Spillane engaged in a protected activity by taking photographs of the plant
       and providing information to Mr. Elbode which caused OSHA to inspect Lloyd
       Industries; or B, defendants suspected or perceived that Mr. Spillane had engaged
       in a protected activity; or C, defendants believed or suspected that Mr. Spillane had
       a close relationship with Mr. Elbode who engaged in the protected activity, again,
       i.e. the filing of the complaint with OSHA.

(Id. 44:4–17.) Second, I instructed that the Secretary had to prove that “Lloyd Industries subjected

Mr. Spillane to a materially adverse action at the time or after the protected conduct took place.”

(Id. 44:18–21.) Third, I instructed that the Secretary had to prove “a causal connection between

Mr. Spillane’s termination from Lloyd Industries and his engagement with protected activity which

I just described to you.” (Id. 44:22–45:1.)




                                                 7
       As it relates to Mr. Sanna, I likewise instructed the jury that the Secretary first had to

establish that Mr. Sanna engaged in a “protected activity” under one of the following theories:

       A, Mr. Sanna engaged in a protected activity by testifying during the OSHA
       investigation; and/or, the defendants believed or suspected that Mr. Sanna had a
       close relationship with Mr. Elbode who engaged in a protected activity, again, the
       filing of the OSHA complaint.

(Id. 45:12–17.) Second, I instructed that the Secretary had to prove that “Lloyd Industries

subjected Mr. Sanna to a materially adverse action at the time or after the protected conduct took

place.” (Id. 45:18–22.) Third, I instructed that the Secretary had to prove “a causal connection

between Mr. Sanna’s termination from Lloyd Industries and his engagement in protected activity.”

(Id. 45:22–25.)

       I further instructed the jury as follows:

       In order to engage in a protected activity, the employee does not have to directly
       institute the proceedings and it is sufficient if he sets into motion the actions of
       others which result in perceived -- an OSHA [proceeding]. Additionally,
       termination can be found to be retaliatory where the terminated employee did not
       himself engage in a protected activity but had a close relationship with the
       individual who did. Finally, retaliation can be found based upon the mistaken belief
       or perception that the employee had engaged in a protected activity.

(Id. 46:8–17.)

       As to the element of causation, I instructed that the Secretary had to establish by

preponderance of the evidence “either that A, the protected activity was a substantial reason for

the action; or B, the discharge or other adverse action took place because of the engagement in the

protected activity.” (Id. 46:24–47:5.) I elaborated on this instruction as follows:

       That is the secretary must show you that A, Mr. Spillane was fired because of his
       engagement in a protected activity; or B, Mr. Spillane’s engagement in a protected
       activity was a substantial reason for his termination. Similarly, the secretary must
       show, must prove that A, Mr. Sanna was fired because of his engagement in a
       protected activity; or B, Mr. Sanna’s engagement in a protected activity was a
       substantial reason for his termination.




                                                   8
(Id. 47:6–13.)

       On April 2, 2019, after concluding the deliberations, the jury answered the interrogatories

as follows:

       1. Did the Secretary prove by a preponderance of the evidence that Defendants,
       Lloyd Industries Inc. (“Lloyd Industries”) and Mr. William Lloyd, terminated Mr.
       Spillane in November 2014 because he engaged in a “protected activity”?
                      Yes X                 No _____

                                               ***

       3. Did the Secretary prove by a preponderance of the evidence that Defendants,
       Lloyd Industries Inc. (“Lloyd Industries”) and Mr. William Lloyd, terminated Mr.
       Sanna in May 2015 because Mr. Sanna engaged in a “protected activity”?
                      Yes _____             No X d

       4. Did the Secretary prove by a preponderance of the evidence that Mr. Sanna’s
       engagement in a “protected activity” was a substantial reason for his termination in
       May 2015?
                     Yes X                  No _____

(Verdict Sheet, Apr. 2, 2019, ECF No. 75; see also Am. Trial Tr., 105:21–113:6, Apr. 2, 2019,

ECF No. 99.)

       E.        Defendants’ Renewed Motion for Judgment as a Matter of Law

       Presently before me is Defendants’ Renewed Motion for Judgment as a Matter of Law

and/or a New Trial. (Defs.’ Mot., ECF No. 85.) Defendants have again raised issues regarding

(a) Mr. Spillane’s failure to engage in a protected activity, (b) the improper use of the “perception

theory,” (c) the improper reliance on Mr. Elbode’s complaint to establish a prima facie case of

retaliation, and (d) the improper causation standard. Defendants have also raised sufficiency of

the evidence arguments, alleging that they have proven legitimate, non-retaliatory reasons for both

Mr. Spillane and Mr. Sanna’s terminations, which were not refuted by any showing of pretext.

(Defs.’ Mem. of Law 13–35, ECF No. 85-1.) Defendants have also moved for a new trial pursuant

to Federal Rule of Civil Procedure 59(a), arguing that the jury was improperly instructed on



                                                 9
(a) the third-party claims, (b) the perception theory of liability, and (c) the “substantial factor”

causation standard. (Id. 35–37.)

       The Secretary responds that the regulations and supporting caselaw clearly provide that a

protected activity includes actions that “set into motion activities of others which result in

proceedings under or related to the Act.” (Resp. 3–4, ECF No. 90.) The Secretary also posits that

the regulations provide both the “but for” and “substantial factor” causation standard, and that the

“perception theory” and “close relationship theory” are legally viable under established Third

Circuit precedent. (Id. 6–12.) Finally, the Secretary argues that sufficient evidence exists to

support the verdicts as to both Mr. Spillane and Mr. Sanna, emphasizing that the jury heard and

rejected the evidence of Defendants’ purported business purpose for the terminations. (Id. at

15–16, 19–20.)

       For the following reasons, I agree with the Secretary and will deny Defendants’ Motion.

II.    STANDARDS OF REVIEW

       A.      Renewed Judgment as a Matter of Law

       Federal Rule of Civil Procedure 50(a) provides that the court may grant a motion for

judgment as a matter of law if “the court finds that a reasonable jury would not have a legally

sufficient evidentiary basis to find for the party on that issue.” Fed. R. Civ. P. 50(a)(1). A renewed

motion for judgment as a matter of law may be granted only if “the record is critically deficient of

that minimum quantity of evidence from which a jury might reasonably afford relief.” Trabal v.

Wells Fargo Armored Serv. Corp., 269 F.3d 243, 249 (3d Cir. 2001) (quotation marks and citations

omitted).

       “Entry of judgment as a matter of law is a sparingly invoked remedy, granted only if,

viewing the evidence in the light most favorable to the nonmovant and giving it the advantage of




                                                 10
every fair and reasonable inference, there is insufficient evidence from which a jury reasonably

could find liability.” Marra v. Philadelphia Hous. Auth., 497 F.3d 286, 300 (3d Cir. 2007). When

conducting this “narrow inquiry,” courts “must refrain from weighing the evidence, determining

the credibility of witnesses, or substituting [their] own version of the facts for that of the jury.” Id.

        B.      New Trial

        Following a jury trial, the court may “grant a new trial on all or some of the issues—and to

any party . . . for any reason for which a new trial has heretofore been granted in an action at law

in federal court.” Fed. R. Civ. P. 59(a).

III.    DISCUSSION

        Defendants have moved for judgment as a matter of law or, in the alternative, a new trial.

(Defs.’ Mem. of Law 1–2, ECF No. 85-1.) Specifically, Defendants argue that such relief is proper

because (a) the “perception theory” is not valid under the OSH Act, (b) “third party claims” are

invalid under the OSH Act, (c) Mr. Elbode’s complaint to OSHA did not constitute a “protected

activity,” and (d) the jury was instructed on an improper causation standard. (Id.) Defendants also

argue that there is insufficient evidence to support the verdicts. I will address each argument in

turn below.

        A.      Objections to the Jury Instructions

        The jury instructions at issue are cited in full supra. For purposes of addressing the specific

objections raised by Defendants, I will quote the pertinent portions below.

                (1)     Perception Theory

        I instructed the jury that the Secretary first had to establish that Mr. Spillane and Mr. Sanna

engaged in a “protected activity” under one of the several possible theories, including that

“defendants suspected or perceived” that they engaged in a protected activity. (Am. Trial Tr.,




                                                   11
44:4–17, 45:12–17, Apr. 2, 2019, ECF No. 99.) Defendants have moved for a new trial and/or

judgment as a matter of law, arguing that the jury instructions improperly allowed for liability

under the “perception theory” (i.e., the employee does not engage in a protected activity, but is

believed to have engaged in one). (Defs.’ Mem. of Law 9–11, ECF No. 85-1.) The Secretary

responds that the “perception theory” is legally viable under established Third Circuit precedent.

(Resp. 6–8, ECF No. 90.)

       The United States Court of Appeals for the Third Circuit has consistently found that the

“perception theory” is a valid theory of liability for retaliation. See, e.g., Fogleman v. Mercy

Hosp., Inc., 283 F.3d 561, 571–72 (3d Cir. 2002) (holding that “perception” theory is valid basis

for liability under ADA anti-retaliation provision); Brock v. Richardson, 812 F.2d 121, 124–25

(3d Cir. 1987) (finding that termination based on the employer’s erroneous belief that the employee

engaged in a protected activity triggered liability under the FLSA anti-retaliation provision).

       Defendants’ citations in opposition are distinguishable. First, Defendants cite Scheidler v.

Indiana, et al., 914 F.3d 535 (7th Cir. 2019) in support of their theory that neither Mr. Spillane or

Mr. Sanna has standing to sue. However, Scheidler does not support this theory because the

Seventh Circuit held that “a person aggrieved by retaliation has standing to sue for it even if that

person did not engage in the protected activity but someone else did.” Id. at 543 (citing Thompson

v. N. Am. Stainless, 562 U.S. 170, 173–79 (2011)).

       Defendants reliance on Scheidler is also factually misplaced. In Scheidler, plaintiff argued

that she was terminated for engaging in a protected activity by making the comment that “it’s who

you know and who you blow.” The Seventh Circuit disagreed, holding that the plaintiff failed to

establish retaliation under Title VII because neither party thought that the plaintiff’s comment

constituted a discrimination complaint, the plaintiff testified that her comment was not rooted in




                                                 12
gender, and there was no evidence that the employer engaged objectively in any discriminatory

action. Id. at 543–44. In contrast, the Secretary here introduced evidence of retaliation for the

engagement in a protected activity, including that Mr. Spillane took pictures of the machine that

caused Mr. Elbode’s injury, Mr. Lloyd knew that Mr. Spillane had taken these pictures, an OSHA

investigation ensued, and Mr. Lloyd admitted that he told another Lloyd Industries’ employee that

there was a “rat” in the plant feeding information to OSHA. (Am. Trial Tr., 93:25–102:11, Mar.

28, 2019, ECF No. 96; Am. Trial Tr., 90:25–95:22, 147:23–149:7, Mar. 29, 2019, ECF No. 97.)

Mr. Lloyd also testified that he knew that Mr. Elbode had filed the OSHA complaint and fired Mr.

Spillane within five days of the OSHA inspection. (Am. Trial Tr., 90:15–24, 112:4–12, Mar. 29,

2019, ECF No. 97.)

       Defendants also cite Digital Realty Trust, Inc. v. Somers, 138 S. Ct. 767, 778 (2018) in

support of their argument that Mr. Elbode had to be an employee at the time that he filed the

complaint with OSHA in order for the perception theory to be viable. However, Digital is

distinguishable because the United States Supreme Court interpreted the Dodd-Frank Act, finding

that the Act clearly defines whistleblower such that the “anti-retaliation provision covers

employees who report fraud not only to the SEC, but also to any other federal agency, Congress,

or an internal supervisor.” Digital, 138 S. Ct. at 778 (citing 18 U.S.C. § 1514A(a)(1)). In contrast,

the OSH Act does not contain any such specificity, and the OSH Act’s purpose clearly

contemplates liability where the employer suspects that the employee engaged in a protected

activity. Reich v. Hoy Shoe Co., Inc., 32 F.3d 361, 367–69 (8th Cir. 1994) (“Construing § 11(c),

the OSH Act’s anti-retaliation provision, to protect employees from adverse employment actions

because they are suspected of having engaged in protected activity is consistent with the general

purposes of the Act and the specific purposes of the anti-retaliation provisions.”).




                                                 13
               (2)    Mr. Spillane’s Protected Activity

       As it relates to Mr. Spillane, I instructed the jury that the Secretary first had to establish

that Mr. Spillane engaged in a “protected activity” under one of the following theories:

       A, Mr. Spillane engaged in a protected activity by taking photographs of the plant
       and providing information to Mr. Elbode which caused OSHA to inspect Lloyd
       Industries; or B, defendants suspected or perceived that Mr. Spillane had engaged
       in a protected activity; or C, defendants believed or suspected that Mr. Spillane had
       a close relationship with Mr. Elbode who engaged in the protected activity, again,
       i.e. the filing of the complaint with OSHA.

(Am. Trial Tr., 44:4–17, Apr. 2, 2019, ECF No. 99.)

       Defendants have moved for a new trial and/or judgment as a matter of law, arguing that

the Secretary failed to establish that Mr. Spillane engaged in a protected activity because he did

not personally file a complaint with OSHA until after his termination. (Defs.’ Mem. of Law 8–9,

19–20, ECF No. 85-1.) The Secretary responds that the OSH Act regulations provide that a

protected activity includes actions that “set into motion activities of others which result in

proceedings under or related to the Act.” (Resp. 3–4, ECF No. 90.)

       The relevant regulations defining the scope of § 11(c) clearly reflect that the evidence

presented to the jury regarding Mr. Spillane constituted a protected activity. See 29 C.F.R.

§ 1977.10(b) (“An employee need not himself directly institute the proceedings. It is sufficient if

he sets into motion activities of other which result in proceedings under or related to the Act.”);

Donovan v. R. D. Andersen Constr. Co., 552 F. Supp. 249 (D. Kan. 1982) (finding that an

employee’s communication with the media about workplace conditions sufficiently “set into

motion” the activities of others that resulted in OSHA proceedings). Here, Mr. Spillane took

pictures of the machine involved in Mr. Elbode’s injury, which led to the OSHA investigation.

(Am. Trial Tr., 93:25–102:11, Mar. 28, 2019, ECF No. 96.) Rene Santos, who was another Lloyd

Industries’ employee, testified that he saw Mr. Spillane taking pictures of this machine and told



                                                14
Mr. Lloyd about it. (Am. Trial Tr., 147:23–149:7, Mar. 29, 2019, ECF No. 97.) Mr. Lloyd

acknowledged that he knew that Mr. Spillane had taken pictures of this particular machine. (Id.

90:25–92:22.) Mr. Lloyd also testified that “the first thing [OSHA] wanted to look at was that

machine” when they arrived for the inspection in November of 2014. (Id. 95:25–96:5.) And again,

Mr. Spillane was terminated five days after the OSHA inspection.

       Accordingly, Defendants’ Motion will be denied on this issue.

               (3)     The Third-Party Theory

       Defendants argue that the jury was improperly instructed on the “third-party claim” theory

because Mr. Elbode did not engage in a protected activity while he was an employee as he filed

the complaint with OSHA after his termination. (Defs.’ Mem. of Law 11–14, 18–19, ECF No.

85-1.) The Secretary responds that the OSH Act permits a third-party theory of recovery even

where the relationship is with a person who did not engage in a protected activity, but the employer

believes that he did. (Resp. 8–12, ECF No. 90.) On this issue, the jury was instructed as follows:

       I talked about, as it relates to both of those employees, the first element was
       protected activities. Concerning this first element, the secretary need not prove the
       merits of the complaint filed with OSHA or the content of the testimony provided
       during the OSHA investigation, but only that Mr. Spillane and Mr. Sanna each
       engaged in a protected activity.

       In order to engage in a protected activity, the employee does not have to directly
       institute the proceedings and it is sufficient if he sets into motion the actions of
       others which result in perceived -- an OSHA [proceeding]. Additionally,
       termination can be found to be retaliatory where the terminated employee did not
       himself engage in a protected activity, but had a close relationship with the
       individual who did. Finally, retaliation can be found based upon the mistaken belief
       or perception that the employee had engaged in a protected activity.

(Am. Trial Tr., 46:1–17, Apr. 2, 2019, ECF No. 99.)

       Defendants focus on Mr. Elbode’s status as an employee is completely misplaced. The

proper focus here is on Mr. Spillane and Mr. Sanna. An employer can be liable under the OSH




                                                15
Act where the individual alleges discrimination (i.e., Mr. Spillane and Mr. Sanna) based on a close

relationship with another person (i.e., Mr. Elbode) who either (a) engaged in a protected activity

or (b) was believed to have engaged in a protected activity. See Reich v. Cambridgeport Air Sys.,

Inc., 26 F.3d 1187, 1189 (1st Cir. 1994). In Reich, the United States Court of Appeals for the First

Circuit found that there “was sufficient evidence to support the court’s finding that [the plaintiff]

was terminated because of his connection with [another employee]” where they were “particularly

close friends,” management knew they were close friends, a supervisor had warned the plaintiff

not to raise safety concerns, and their terminations occurred within one week of each other. Id.

Thus, the district court found § 11(c) liability based on the close relationship. Id. Importantly,

and as it relates to Defendants’ argument here, the plaintiff’s friend in Reich was fired because he

was perceived to have (but had not actually) engaged in a protected activity. Id. Thus, in assessing

liability, it was the defendant’s perception that mattered. Accordingly, Defendants’ argument that

Mr. Elbode had to actually engage in a protected activity is contrary to the finding in Reich.

       In short, it was sufficient that Mr. Lloyd perceived that Mr. Elbode engaged in a protected

activity. 4 Defendants’ citations and reliance on whether Elbode was employed at Lloyd Industries

when he filed the OSHA complaint are misleading. As explained above, it was sufficient for Mr.

Lloyd to have believed that Mr. Elbode engaged in a protected activity while he was an employee

and that Mr. Spillane and Mr. Sanna were terminated as a result of their relationships with Mr.

Elbode. Accordingly, Defendants’ Motion will be denied on this point.




4
        Defendants also argue that Mr. Spillane’s relationship with Mr. Elbode does not fall within
the “zone-of-interest” protected by the OSH Act. (Defs.’ Mem. of Law 16–18, ECF No. 85-1.) In
support of this argument, Defendants cite to cases involving Title VII retaliation. In light of the
clear rule in Reich v. Cambridgeport Air Sys., Inc., 26 F.3d 1187 (1st Cir. 1994) involving the
OSH Act, I find this argument unpersuasive.


                                                 16
               (4)     Causation Standard

       The jury was instructed that the Secretary had to establish “causation” by showing “either

that A, the protected activity was a substantial reason for the action; or B, the discharge or other

adverse action took place because of the engagement in the protected activity.” (Am. Trial Tr.,

46:24–47:13, Apr. 2, 2019, ECF No. 99.) Defendants argue that the instruction was improper

because it allowed for Mr. Sanna’s engagement in a protected activity to be a “substantial reason”

for his termination, rather than only the “but for” reason. (Defs.’ Mem. of Law 20–25, ECF No.

85-1.) The Secretary responds that the regulations promulgated under the OSH Act permit finding

causation using either the “substantial reason” or “but for” test. (Resp. 12–15, ECF No. 90.)

       The pertinent regulations upon which I relied in crafting the instruction provide:

       At the same time, to establish a violation of section 11(c), the employee’s
       engagement in protected activity need not be the sole consideration behind
       discharge or other adverse action. If the protected activity was a substantial reason
       for the action, or if the discharge or other adverse action would not have taken place
       “but for” engagement in protected activity, section 11(c) has been violated.

29 C.F.R. § 1977.6(b) (emphasis added). While the Third Circuit has not opined on the propriety

of giving the “substantial reason” and “but for” instruction, other circuit courts addressing this

issue have held that both the “but for” and “substantial factor” tests are viable pursuant to this

regulation. See, e.g., Perez v. Ohio Bell Tel. Co., 655 F. App’x 404, 409 (6th Cir. July 14, 2016)

(“Indeed, the statutory scheme contemplates that employers may, and in some cases should,

discipline or discharge an employee for ‘legitimate reasons, or . . . non-prohibited considerations.’

But discipline or discharge by an employer must be based on legitimate reasons alone. That is

because an ‘employee’s engagement in protected activity need not be the sole consideration behind

discharge or other adverse action.’” (quoting 29 C.F.R. § 1977.6) (alterations in original)); Gaffney

v. Riverboat Servs. of In., Inc., 451 F.3d 424, 453 (7th Cir. 2006) (“Under OSHA, in order for a




                                                 17
plaintiff to establish that he was terminated in retaliation for filing a health or safety complaint, he

must show that the ‘protected activity was a substantial reason for the action,’ although it ‘need

not be the sole consideration behind discharge.’” (quoting 29 C.F.R. § 1977.6)). Moreover, the

controlling regulations clearly set out that causation may be established under either test. 29 C.F.R.

§ 1977.6(b). “Regulations promulgated by the Secretary are entitled to be given great weight and

are controlling if reasonable.” Donovan v. Hahner, Foreman & Harness, Inc., 736 F.2d 1421, 1425

(10th Cir. 1984).

       Similarly, district courts in other circuits have found that a plaintiff must show that his

protected activity “was a ‘but for’ or ‘substantial reason’ for the adverse employment action.”

Perez v. Idaho Falls Sch. Dist., No. 91, No. 4:15-CV-00019-BLW, 2017 WL 743881, at *2 (D.

Idaho Feb. 24, 2017); see also Perez v. Clearwater Paper Corp., 184 F. Supp. 3d 831, 842 (D. Idaho

2016) (“Causation is established where the protected activity was a substantial reason for the

adverse employment action. Accordingly, ‘the employee’s engagement in protected activity need

not be the sole consideration behind discharge or other adverse action.’” (quoting 29 C.F.R.

§ 1977.6(b))); Perez v. Panther City Hauling, Inc., No. 13-CV-0337-MJR-DGW, 2014 WL

2882919, at *9 (S.D. Ill. June 25, 2014) (same); Perez v. Renaissance Arts & Educ., Inc., No. 8:12-

CV-514-T-MAP, 2013 WL 5487097, at *2 (M.D. Fla. Sept. 30, 2013) (same).

       Ignoring the clear controlling regulatory language set out above, which allows for causation

to be established under both the “but for” and “substantial reason” tests, Defendants argue that

because the United States Supreme Court has found that retaliation claims under the Age

Discrimination in Employment Act (“ADEA”) and Title VII must be established using “but for”

causation, the same reasoning must apply to retaliation claims brought under OSHA. (Defs.’ Mem.

of Law 20–21, ECF No. 85-1 (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 172, (2009);




                                                  18
Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013).) This argument is unpersuasive

because the circuit and districts courts have continued to hold that causation for OSHA can be

established using either the “but for” or “substantial factor” test, even after the United States

Supreme Court cases cited by Defendants were decided. See, e.g., Perez v. Idaho Falls Sch. Dist.,

No. 91, No. 4:15-CV-00019-BLW, 2017 WL 743881 (D. Idaho Feb. 24, 2017); Perez v.

Clearwater Paper Corp., 184 F. Supp. 3d 831, 842 (D. Idaho 2016).

       Defendants press that OSHA regulations are not entitled to deference pursuant to Chevron

U.S.A. v. NRDC, 467 U.S. 837 (1984) because that the regulations conflict with the plain language

of the statute and were not promulgated under the rule-making authority. 5 (Defs.’ Mem. of Law

20–22, ECF No. 85-1.) I find this argument unpersuasive in light of the breadth of caselaw to the

contrary, as discussed above. See also Bianchi Trison Corp. v. Chao, 409 F.3d 196, 204 (3d Cir.

2005) (“We will affirm the Secretary’s interpretation of OSHA standards if it is reasonable. We

must uphold the Commission’s factual findings if they are supported by substantial evidence in

the record as a whole. . . . In addition, we must defer to an agency’s reasonable interpretation of

an ambiguous administrative statute.” (internal citations omitted)).

       Accordingly, I find that the jury was properly instructed on the element of causation. 6




5
         Defendants’ citations concern statutes other than the OSH Act. See Geisinger Cmty. Med.
Ctr. v. Sec’y U.S. Dep’t of Health & Human Servs., 794 F.3d 383, 395 (3d Cir. 2015) (interpreting
§ 401 of the Social Security Act in accordance with Chevron, finding that Congress expressed
unambiguous intent using the mandatory language of “shall.”); Prestol Espinal v. Attorney Gen.
of U.S., 653 F.3d 213, 214 (3d Cir. 2011) (deciding “whether the Attorney General’s regulation
barring aliens who have been removed from the United States from filing a motion to reconsider
and/or reopen, 8 C.F.R. § 1003.2(d), otherwise known as the post-departure bar, is inconsistent
with the Illegal Immigration Reform and Immigrant Responsibility Act of 1996”).
6
       Defendants further argue that there was not substantial evidence to show that Mr. Sanna
was terminated “because” he engaged in a protected activity. (Defs.’ Mem. of Law 24–25, ECF
No. 85-1.) Because Defendants do not challenge the sufficiency of the evidence as to the


                                                19
        B.      Sufficiency of the Evidence Challenges

                (1)     Sufficiency of the Evidence to Support Mr. Spillane’s Verdict

        Finally, Defendants argue that the Secretary presented insufficient evidence to allow the

jury to find that Defendants retaliated against Mr. Spillane. (Defs.’ Mem. of Law 15–18, ECF No.

85-1.) The Secretary responds that there was a significant body of evidence to support the finding

that Mr. Lloyd suspected or believed that Mr. Spillane was involved in the OSHA complaint, which

resulted in a retaliatory termination. (Resp. 16–17, ECF No. 90.)

        Mr. Spillane testified that, in July and August of 2014, he had taken pictures of the machine

involved in Mr. Elbode’s injury. (Am. Trial Tr., 93:25–102:11, Mar. 28, 2019, ECF No. 96.) Rene

Santos, another Lloyd Industries’ employee, testified that he saw Mr. Spillane taking pictures of

this machine. (Am. Trial Tr., 147:23–149:7, Mar. 29, 2019, ECF No. 97.) Mr. Santos also testified

that he told Mr. Lloyd about seeing Mr. Spillane taking the pictures one day later. (Id.) Mr. Lloyd

acknowledged that he knew that Mr. Spillane was taking pictures of this particular machine. (Id.

90:25–92:22.) He also testified that “the first thing [OSHA] wanted to look at was that machine”

when they arrived for the inspection in November of 2014. (Id. 95:25–96:5.)

        Mr. Lloyd also testified that he told another Lloyd Industries’ employee, Mr. Richard

Smith, that he believed that “there was a rat in the plant and [he] was going to find out who it

was[.]” (Id. 94:11–95:10.) Mr. Lloyd made this comment referring to the fact that “somebody

was telling information to OSHA about my company.” (Id.)            Mr. Lloyd testified that he knew

that Mr. Elbode and Mr. Spillane worked together in the Access Door Department and that Mr.




“substantial factor” test, and I find that the jury was correctly instructed on the “substantial factor”
causation standard, Defendants’ argument is inapposite.


                                                  20
Elbode filed the OSHA complaint that resulted in the November 2015 inspection. (Am. Trial Tr.,

90:15–24, 112:4–12, Mar. 29, 2019, ECF No. 97.)

       Prior to terminating Mr. Spillane, Mr. Lloyd testified that he had never disciplined Mr.

Spillane or warned him about any performance concerns in any way. (Id. 96:9–19.) The jury also

heard Mr. Lloyd testify that he never provides explanations for terminations, but he later

acknowledged on cross-examination that he did in fact discuss concerns with employees before

firing them. (Am. Trial Tr., 96:17–100:12, Mar. 29, 2019, ECF No. 97.) The jury also heard

testimony that Mr. Lloyd fired Mr. Spillane on November 18, 2014, five days after the OSHA

inspection. (Id. 95:25–96:5, 100:16–17.)

       Based on the foregoing, I find that more than sufficient evidence was presented such that

the jury could have found that Defendants retaliated against Mr. Spillane.

               (2)    Defendants’ “Legitimate Nondiscriminatory Reason” for Terminating
                      Mr. Spillane

       Defendants further argue that they are entitled to judgment as a matter of law because they

proffered a legitimate nondiscriminatory reason for Mr. Spillane’s termination (i.e., he was

sleeping on the job). (Defs.’ Mem. of Law 18–19, ECF No. 85-1.) The Secretary responds that

sufficient evidence existed for the jury to find that the proffered reason for Mr. Spillane’s

termination was pretextual. (Resp. 18–19, ECF No. 90.)

       Defendants are correct that the jury heard testimony that Mr. Lloyd fired Mr. Spillane

because he was a bad worker and was sleeping in his car while on the clock. (Am. Trial Tr.,

104:1–109:14, 125:20–128:16, 143:9–147:22, Mar. 29, 2019, ECF No. 97; Am. Trial Tr., 24:1–

27:8, 118:22–120:11, 126:11–129:1, Apr. 1, 2019, ECF No. 98.) But the jury apparently rejected

Defendants’ theory because evidence was also presented that Mr. Lloyd never disciplined Mr.

Spillane or warned him about performance concerns at any point prior to his termination. (Am.



                                               21
Trial Tr., 96:9–19, Mar. 29, 2019, ECF No. 97.) The jury also heard Mr. Lloyd testify that he did

not provide Mr. Spillane with any explanation for the termination, but yet he also acknowledged

on cross-examination that he had previously discussed explanations for terminations with prior

employees that were terminated for non-OSHA reasons. (Am. Trial Tr., 96:17–100:12, Mar. 29,

2019, ECF No. 97.) Tellingly, Mr. Lloyd fired Mr. Spillane five days after the OSHA inspection.

(Id. 95:25–96:5, 100:16–17.)

       Based on this evidence, I find that there was more than sufficient evidence for the jury to

find that Mr. Lloyd’s proffered reasons for terminating Mr. Spillane were pretext. I decline to

disturb the jury’s findings of fact and credibility determinations in light of the substantial evidence

presented by the Secretary.

               (3)     Sufficiency of the Evidence to Support Mr. Sanna’s Verdict

       Defendants also argue that they are entitled to judgment as a matter of law because they

proffered a legitimate nondiscriminatory reason for Mr. Sanna’s termination (i.e., Mr. Sanna failed

to satisfy his managerial responsibilities). (Defs.’ Mem. of Law 26–28, ECF No. 85-1.) The

Secretary responds that sufficient evidence existed for the jury to find that the proffered reason for

Mr. Sanna’s termination was pretextual. (Resp. 19–25, ECF No. 90.)

       The jury heard testimony that Mr. Lloyd thought that Mr. Sanna would oversee OSHA

compliance at the plant. (Am. Trial Tr., 32:1–34:1, 78:19–79:12, Apr. 1, 2019, ECF No. 98.)

However, the jury also received testimony that Mr. Lloyd never asked Mr. Sanna about his

knowledge and experience with health and safety when Mr. Sanna was hired. (Am. Trial Tr.,

212:19–213:1, Mar. 28, 2019, ECF No. 96.) And Mr. Sanna testified that Mr. Lloyd never asked

him to perform safety and health inspections of the plant or ensure that employees were trained on

safety and health. (Id. 213:2–7.) In fact, Mr. Lloyd did not tell Mr. Sanna that OSHA was coming




                                                  22
to inspect the plant in November 2014 and did not want Mr. Sanna to be involved with the OSHA

inspection. (Id. 217:20–219:1.) Mr. Sanna testified that this was different than the previous

interactions with OSHA representations where Mr. Lloyd had designated him as the point person

to communicate with OSHA. (Id. 222:2–14.) Additionally, Mr. Lloyd’s job description for the

plant manager position that was posted in December 2014 did not include any duties related to

safety. (Id. 224:24–226:10.)

       The jury also heard uncontradicted testimony that Mr. Lloyd was ultimately responsible

for safety and health in the plant per the settlement agreements that he signed with OSHA. (Am.

Trial Tr., 65:1–70:10, Apr. 1, 2019, ECF No. 98.) Mr. Lloyd testified that he was ultimately

responsible for ensuring that audiometric testing was being conducted at the plant.         (Id.

70:11–71:11.) 7

       The jury also heard somewhat contradictory testimony by Mr. Lloyd that he fired Mr.

Sanna because he was angry about the OSHA violations, but that he also believed that the

violations were unsubstantiated. (Am. Trial Tr., 109:15–112:15, Mar. 29, 2019, ECF No. 97.)

Additionally, Mr. Sanna and Mr. Lloyd consistently testified that Mr. Lloyd did not provide Mr.

Sanna with any explanation for his termination. (Am. Trial Tr., 235:19–237:1, Mar. 28, 2019,

ECF No. 96; Am. Trial Tr., 103:13–25, Mar. 29, 2019, ECF No. 97.) Mr. Lloyd testified that he

had previously discussed explanations for terminations with prior employees that were terminated

for non-OSHA reasons. (Am. Trial Tr., 96:17–100:12, Mar. 29, 2019, ECF No. 97.) (Am. Trial

Tr., 42:20–43:15, Mar. 29, 2019, ECF No. 97.) And Mr. Sanna was terminated on that same day

that OSHA issued $822,000 in citations against Defendants. (Id. 103:13–25.)



7
       The jury heard conflicting testimony about whether Mr. Lloyd did or did not instruct Mr.
Sanna to hire a company to conduct the audiometric testing. (Id. 79:1–12; Am. Trial Tr., 27:8–
28:23, Mar. 29, 2019, ECF No. 97.)


                                              23
       Based on this evidence, I find that there was more than sufficient evidence for the jury to

find that Mr. Lloyd’s proffered reasons for terminating Mr. Spillane were pretext. I decline to

disturb the jury’s findings of fact and credibility in light of the substantial evidence presented by

the Secretary.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Renewed Motion for Judgment as a Matter of Law

or, in the Alternative, a New Trial (ECF No. 85) will be denied. My findings regarding damages

will be forthcoming.

       An appropriate Order follows.




                                                 24
